Citation Nr: 1409218	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-31 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from June 1985 to October 1988 with subsequent service in the Army Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by which the RO, in pertinent part, denied entitlement to service connection for a left knee disability.  

A claim becomes final and subject to a motion to reopen after the period for appeal has expired.  38 C.F.R. §§ 3.156(a), 3.200, 20.201, 20.202, 20.302, 20.1103 (2013).  If a claim becomes final, it can only be reopened with the submission of new and material evidence.  38 C.F.R. § 3.156(a).  However, according to 38 C.F.R. § 3.165(c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided on the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this subsection, which is in reference to 38 C.F.R. § 3.156(a) otherwise requiring the submission of new and material evidence to reopen the claim.  

Here, the RO denied service connection for a left knee disability in a September 1994 rating decision that the Veteran did not appeal, timely or otherwise.  Ostensibly, that decision became final.  38 C.F.R. §§ 3.200, 20.201, 20.202, 20.302, 20.1103.  As stated, final decisions cannot be reopened in the absence of new and material evidence.  38 C.F.R. § 3.156(a).  However, service department records that were not part of the record in 1994 were associated with the record in May 2009.  Consequently, the September 1994 rating decision is not final, and the Board need not consider whether new and material evidence has been received.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

For several reasons a remand is required herein.  The Board requires further information regarding the Veteran's Army Reserve service.  Namely, the Board would like the specific dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

Next, the Veteran has found disabled by the Social Security Administration (SSA) based on orthopedic disabilities.  Although the left knee is not discussed specifically in the SSA documentation of record, it is reasonable to conclude that the knees would be discussed in conjunction with other orthopedic disabilities.  As such, the medical records upon which the SSA determination was based are relevant and must be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA is required to obtain SSA records in instances when they may be relevant to the VA claim).

Finally, the Veteran was afforded a VA medical examination in August 2009.  Unfortunately, it is inadequate, as the examiner did not provide a rationale regarding his conclusion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  A new VA examination is therefore necessary.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Determine the specific dates of ACDUTRA and INACDUTRA.

2.  Obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  After accomplishing the foregoing, schedule a VA orthopedic examination for a diagnosis of all extant left knee disabilities and for an opinion regarding whether it is at least as likely as not (50 percent or greater likelihood) that any such diagnosed left knee disability is related to service.  For each left knee disability found to have originated outside of a period of service, the examiner should opine regarding approximate date of onset.  

Note: the term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

An explanatory rationale for all opinions and conclusions must be provided, if necessary citing to specific evidence in the file.  The examination report must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination.  In the event an opinion cannot be rendered without resorting to mere speculation, the examiner should explain why it would be speculative to respond.  Merely saying he/she cannot comment will not suffice.

4.  Then readjudicate the claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


